Title: From George Washington to John and James Searle, 30 April 1763
From: Washington, George
To: Searle, John,Searle, James

 

Gentn
Mount Vernon 30th of April 1763.

At the recommendation of Fielding Lewis Esqr. I am induced to give you the trouble of sending me a Pipe of the best Madeira Wine for the amount of which please to draw on Robert Cary Esqr. and Co. Merchts in London who are advised thereof. I woud choose a rich oily Wine, and if the present vintage shoud not be good, to have it of the last, or in short of any other which you can recommend—You will be so good as to send this Wine pr the first oppy addressd to Me on Potomack River in Fairfax County Virga—I shoud choose to have it sent in a Vessel to this River, if one shoud offer in any reasonable time, if not, please to send it to Norfolk recommended to the care of Collo. Tucker who can readily forward it from thence—but I shoud prefer the former of the two much. I am Gentn Yr Most Obedt Servt

Go: Washington

